Per Curiam
Opinion,
Hayden C. Jones, Jr., plaintiff, filed two complaints with this Court. The first action in mandamus was before us at No. 805 C.D. 1974. In a per curiam opinion and Order, 20 Pa. Commonwealth Ct. 606, 342 A.2d 434 (1975), we sustained the preliminary objections of defendants, Packel et al., and dismissed the complaint.
The second action, in equity, is presently before us. Again, we have reviewed the briefs1 and record. Noting the long line of appellate court cases in this Commonwealth from Williamsport and Elmira Railroad Company v. The Commonwealth, 33 Pa. 288 (1859) to Vance v. Kassab, 15 Pa. Commonwealth Ct. 328, 325 A. 2d 294 (1974) which extends sovereign immunity to actions in equity, we see2 no difference in result between the mandamus action previously filed and the instant equity action, and therefore,
*124Order
And Now, this 28th day of January, 1976, the preliminary objections of all the defendants are hereby sustained and the complaint is dismissed.

. By Orders dated October 15, 22; November 5, 12, 1975, the parties were permitted to file the same briefs in this action as were filed by the parties at No. 805 C.D. 1974, together with supplements.


. For a statement of the facts and a thorough discussion of the issues presented, see Jones v. Packel, 20 Pa. Commonwealth Ct. 606, 342 A.2d 434 (1975).